Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments dated 3/25/21 have been entered. Claims 1, 3, 8-9, and 13-15 have been amended. Claims 14-20 remain withdrawn as a non-elected invention.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2013/0276201) in view of Huykman (US 4,933,129).
Regarding claims 1, 3, 8, and 13, Pezzimenti teaches a garment with two or more chambers (items 130) separated by seams (items 120) (Pezzimenti fig 1, 3, 4, items 120, 130, 420, 430; para 22) comprising a first layer (item 310) with a first inner face and a first outer face and a second layer (item 320) with a second inner face and a second outer face (Pezzimenti fig 3, items 310, 320; para 3, 27) and a thermal layer sandwiched between the two (item 330) (Pezzimenti fig 3, items 330; para 27) comprising fibers, such as polyester fibers (Pezzimenti para 34). It is noted that Applicant does not provide a special definition of what is meant by ‘discrete’ nor ‘having individual mobility within the chamber, however, Applicant’s as-published specification at paragraph 4 contrasts ‘discrete’ strands with ‘individual mobility’ as opposed to a ‘film.’ Therefore, the polymeric fiber fill of Pezzimenti reads upon ‘discrete strands’ with ‘individual mobility’ within a chamber of the garment.
Pezzimenti is silent with respect to the polymer fibers of the thermal layer comprising a plurality of crimped thermally-reflective polymer strands.
Pezzimenti and Huykman are related in the field of filled cold weather garments. Huykman teaches a plurality of metal coated polymeric staple fibers, which may be crimped (Huykman col. 1, lines 7-9; col. 3, lines 62-38), so that the fibers have a low absorptivity and emissivity (Huykman col. 2, lines 32-35) so as to provide a thermal filling which increases warmth while reducing weight and bulk (Huykman col. 3, lines 30-35). It would be obvious to one of ordinary skill in the art to include the plurality of crimped metallized/metal coated 
Regarding claim 2, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches a garment orientation such that the first outer face of the first layer is oriented to be external to a user, both second faces are in contact with the thermal layer, and the second outer face of the second layer faces towards a user’s body (Pezzimenti fig 1, 3; para 8-10). 
Regarding claim 3, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches additional filled chambers separated by seams (Pezzimenti figs 3, 4, items 120, 130, 420, 430; para 22).
Regarding claims 4-6, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 3. Pezzimenti further teaches that the seams may be formed between the first layer and the second layer via adhesive, stitching, or both (Pezzimenti para 7, 22).
Regarding claim 7, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 3. Pezzimenti further teaches that the seams may be placed at variable spacings such that chambers of different sizes may be formed in different portions of the garment (Pezzimenti para 7, 22).
Regarding claim 9, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. 
Pezzimenti is silent with respect to the thermally-reflective strands comprising 5-100% of the thermal layer.
Pezzimenti and Huykman are related in the field of filled cold weather garments. Huykman further teaches that the fill may be 75-100% metalized fibers, noting that uncoated fibers may be desired as a blend for improved hand feel, drape, wash durability, and/or loft (Huykman col. 5, lines 24-31). It would therefore be obvious to one of ordinary skill in the art to modify the garment with metallized fill of Pezzimenti in view of Huykman to be 75-100% of the total fill because this would allow one to adjust desired properties of the garment, such as hand feel, drape, wash durability, loft, and warmth. 
Regarding claim 10, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches that the thermal layer may comprise synthetic fibers as fill (Pezzimenti para 22).
Regarding claim 11, Pezzimenti in view of Huykman teaches a garment with metallized fiber fill as above for claim 1. Pezzimenti further teaches that the thermal layer may comprise natural fill, such as down (Pezzimenti para 22).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti in view of Huykman as applied to claim 1 above, and further in view of Complete Textile Glossary entry “Staple” by Celanese Acetate (hereafter “Textile Glossary”, attached).
Pezzimenti in view of Huykman teaches a garment with metallized staple fiber fill as above for claim 1.
Pezzimenti in view of Huykman is silent with respect to the length of the staple fibers being from 0.5-10 cm.
Pezzimenti in view of Huykman and Textile Glossary are related in the field of textiles. Textile Glossary teaches that manufactured staple fibers are cut from about 1 inch up to about 8 .
Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive.
Applicant argues on pages 7 and 8 that the polymer strands of Pezzimenti in view of Hyukman do not constitute “discrete…strands” with “individual mobility within the chamber” because Hyukman teaches that the metallized staple fibers may be formed into a nonwoven web or batt and may have binder fibers present.
The Examiner respectfully disagrees that this prohibits the metallized fibers of Pezzimenti in view of Hyukman from being considered  “discrete…strands” with “individual mobility within the chamber”. As noted in the rejection above, Applicant’s specification, e.g. at as-published paragraph 4, teaches that the discrete strands are in contrast to a film, with no further definition of ‘discrete’ nor ‘individual mobility’ provided. Additionally, it is noted that 
Applicant argues the same as above for claim 12 on page 9. The Examiner respectfully disagrees for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        5/24/21


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781